
	

113 HR 1752 IH: SNAP Transparency Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1752
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require
		  retail food stores to collect, and report to the Secretary of Agriculture,
		  detailed information that identifies food items purchased with benefits
		  provided under the supplemental nutrition assistance program; and to require
		  the Secretary to compile and publish such information.
	
	
		1.Short titleThis Act may be cited as the
			 SNAP Transparency Act of
			 2013.
		2.Establishing a
			 uniform reporting systemSection 4 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2013) is amended by adding at the end the following:
			
				(d)Issuance of
				uniform reporting guidelines
					(1)Reporting
				guidelines for retail food storesNot later than one year after
				the date of the enactment of the SNAP Transparency Act of 2013, the Secretary
				shall issue guidelines in accordance with paragraph (2) that establish a
				uniform reporting system regarding the food items purchased partially or
				completely with benefits from the supplemental nutrition assistance program
				that can be applied with reasonable consistency by each retail food store that
				redeems such benefits. Such guidelines should be issued according to best
				practices of monitoring and evaluation studies and analyses.
					(2)Objectives of
				Guidelines
						(A)In
				generalThe guidelines issued under paragraph (1) shall provide
				direction to retail food stores that redeem benefits under this program on how
				to report on a quarterly basis the complete range, identities, sizes,
				quantites, and costs of particular food items purchased with such benefits.
				This uniform reporting system shall ensure that the reports from each retail
				food store are comparable.
						(B)ObjectivesSpecifically,
				the guidelines shall provide direction on what information to include to comply
				with the reporting requirements established under paragraph (1):
							(i)The established
				uniform, quarterly reporting system or form to be made available to
				participating retail food stores.
							(ii)The identity
				(including label and brand name) of each food item purchased with such benefits
				in the reporting period.
							(iii)The size of each food item purchased with
				such benefits in the reporting period.
							(iv)The number of units of each identical food
				item purchased with such benefits in the reporting period.
							(v)The aggregate cost of each identical food
				item purchased with such benefits in the reporting period.
							(vi)The address of the retail food store in
				which the food item was purchased with such benefits in the reporting
				period.
							(vii)Application of rigorous monitoring and
				evaluation methodologies to ensure that—
								(I)the total value of
				benefits redeemed by each reporting retail food store is equal to the total
				retail cost of food items purchased with such benefits reported in the
				reporting period; and
								(II)the accuracy of the information reported in
				the reporting period.
								(e)Submission and
				publication of reports
					(1)Submission of
				reports by retail food storesNot later than 60 days after end of
				each calendar quarter, or earlier if determined by the Secretary, and in
				accordance with rules issued by the Secretary, each retail food store that
				redeems benefits under the supplemental nutrition assistance program shall
				submit to the Secretary a report that complies with subsection (d).
					(2)Publication of
				reports by SecretaryNot later than 90 days after the end of each
				calendar quarter, or earlier if determined by the Secretary, the Secretary
				shall compile, and shall publish on the Internet in a format searchable by the
				public as compiled, the information received in the reports submitted under
				paragraph (1) for such quarter. Such information so compiled shall
				include—
						(A)a comprehensive,
				timely, comparable, and accessible information on the food items purchased with
				benefits from the supplemental nutrition assistance program, using the
				reporting requirements established by the Secretary under subsection
				(d)(1);
						(B)the identity
				(including label and brand name) of each food item purchased with such benefits
				in the reporting period;
						(C)the size of each food item purchased with
				such benefits in the reporting period;
						(D)the number of units of each identical food
				item purchased with such benefits in the reporting period;
						(E)the aggregate cost of each identical food
				item purchased with such benefits in the reporting period;
						(F)the address of the retail food store in
				which the food item was purchased with such benefits in the reporting period;
				and
						(G)with respect to
				each type of particular food item identified, the average retail sale price of
				the item purchased with such
				benefits.
						.
		3.Congressional
			 briefings if requirements are not metIf the information described in section
			 4(e)(2) of the Supplemental Nutrition Assistance Act of 2008 (7 U.S.C.
			 2013(e)(2)) with respect to food items purchased with benefits from the
			 supplemental nutrition assistance program is not provided as required under
			 section 4(e) of such Act (7 U.S.C. 2013(e)), then the Secretary shall provide
			 briefings to the appropriate congressional committees, along with a detailed
			 explanation of why the requirements for publication on the Internet have not
			 been met and when they will be met, with respect to each month for which such
			 information is not published on the Internet.
		4.OffsetOf the amount appropriated to carry out the
			 supplemental nutrition assistance program for each fiscal year, up to 5 percent
			 shall be a available to carry out the amendment made by section 2 of this
			 Act.
		5.Effective
			 dates
			(a)General
			 effective dateExcept as
			 provided in subsection (b), this Act and the amendment made by this Act shall
			 take effect on the date of the enactment of this Act.
			(b)Delayed
			 effective dateSubsection (e)
			 of section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013), as added by
			 section 2 of this Act, shall take effect on the 1st day of the 1st calendar
			 quarter that begins not less than 1 year after the date of the enactment of
			 this Act.
			
